DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-15, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR17 60715 filed on 11/15/2017  and PCT/FR18/52849 filled on 11/15/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Objections
Claim 1,7,8, 10 ,11 and 13  objected to because of the following informalities: 
The word “axes” spelling need to be corrected in these claims.
Appropriate correction is required.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the claim recites -
wherein the periodicity module scans the vibrations identified during an operating period so as to detect at least one vibration with a frequency close to a reference frequency of the wind turbine; and wherein, when the periodicity module (11) detects at least one vibrationthe theoretical frequency
It is not clear from claim language what is the difference between “a reference frequency” and “the theoretical frequency”. In light of specification page 2 ,line 11-13 it is stated  as follows:
“Here, reference frequency 3P of the wind turbine corresponds to a theoretical frequency 3P which depends on the type of wind turbine and is a matter of known manufacturer data.”
Based on this statement it is indicated that these two frequencies are same . In that respect it is not clear why both frequency terms are used in the claim .Thus the claim is indefinite.
For purpose of examination, Examiner is interpreted this two frequency as same .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5 and 12-15  are rejected under 35 U.S.C. 103 as being unpatentable over  Wolfel et al. (EP 2565444 B1), (hereinafter Wolfel) in view of  Pedersen  et al  (US 20180142676 A1) (hereinafter Pedersen) 
Regarding Claim 1 Wolfel teaches 
a measurement device (Page 2, line 4-5, “Furthermore, the invention relates to a device for condition monitoring of rotor blades of wind turbines, which has a sensor and a computing unit and is suitable for carrying out this method “)(Page 3, line 37-40, “Preferably, a multiaxially measuring vibration sensor is used as sensor, are detected with the accelerations in the rotor blade, for example, a biaxial or triaxial measuring sensor. In this case, at least one such sensor can be arranged in each rotor blade”) which takes continuous, routine measurements (Page 2, line 15-16, “In order to detect damage early and issue warnings, the current state of the rotor blade must be continuously monitored, for example, known monitoring systems (monitoring systems). This makes it possible to take timely (i.e. routinely)countermeasures such as repairs before major damage occurs”) of the acceleration data (Page 3, line 37-40, “Preferably, a multiaxially measuring accelerations in the rotor blade, for example, a biaxial or triaxial measuring sensor. In this case, at least one such sensor can be arranged in each rotor blade”) corresponding to vibration phenomena occurring on the nacelle (Page 3, line 42 -43, “Preferably, at least one vibration sensor is used to detect vibrations, which is arranged in a nacelle and / or in a tower of the wind turbine, and its signals especially at standstill of the wind turbine for monitoring natural frequencies and / or modal parameters and / or mechanical;”) and 
Wolfel is silent with regards to 
a processing system
Pedersen teaches 
a processing system(Fig 3, In “Measure vibrations and rotational position” the processing system works on the acceleration data. Because according to Para[0021], line 1-3, “ The vibrations are measured as accelerations in a fixed frame of reference which is defined by the nacelle”)  for determining the rotor imbalance through a vibration analysis  (Fig 3 , “Determine imbalance amplitude and imbalance phase “ after measuring vibration and analysis) based solely on the acceleration data measured for at least two axes(Para[0092], line 1-11, “Vibrations are measured by at least one vibration sensor arranged in or on the wind turbine, e.g. the rotor directions of the nacelle. The accelerometer may instead be configured to measure the accelerations in both the axial direction and the lateral direction (i.e. at least two axis)”) without altering the normal operation of the wind turbine.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of processing vibration signal to measure imbalance as taught by Pederson in view of Wolfel for the purpose of utilizing vibration to detect imbalance .Therefore, this technique will facilitate using vibration and related acceleration to detect imbalance in a reliable manner.
 Pedersen does not explicitly teaches 
without altering the normal operation of the wind turbine. 
However Pederson teaches –“The correction method periodically monitors the vibrations, e.g. the imbalance factor, in the axial and/or lateral direction to detect when a correction process is needed. This may be done automatically (i.e. no need to stop and check. The imbalance detection and further correction can be done without altering the normal operations) by the control system at regular intervals, or initiated by the remote operator. If no correction is needed (vibrations within a pre-set threshold range), the control system then returns to a sleep mode or continues with other tasks. If a correction is needed, then the control 
Regarding Claim 2 the combination of   Wolfel and Pedersen teaches the limitations of claim 1
Wolfel teaches 
wherein the processing system comprises an analysis modulcontinuously (Page 2, line 15, “In order to detect damage early and issue warnings, the current state of the rotor blade must be continuously monitored) analyzes acceleration data measured by the measurement device
Pedersen further teaches 
wherein the processing system comprises an analysis modul(Para [0021], line 1-10, “The vibrations are measured as accelerations (i.e. acceleration data) in a fixed frame of reference which is defined by the nacelle or the upper end of the wind in order to determine a stable operating period of the wind turbine ( Para[0084], line 7-12, “Sensors located on or relative to the wind turbine, chg. the accelerometers and the angular sensor, measure the behavior of the wind turbine within one or more time windows (i.e. stable operating period) which in turn are stored in the local memory unit”) with the rotor imbalance being determined  (Para[0022], line 5-8, “ A pre-selected frequency, such as the IP frequency defined by the rotational speed of the rotor, is used to determine an amplitude of the rotor imbalance, i.e. an imbalance amplitude”) over a stable plurality of operating period(Para [0099], line 4-14, “One or more predetermined time windows (i.e. a stable plurality of operating periods ) are used to determine the frequency (i.e. a stable frequency) at which these changes occur. The identified changes as well as the determined frequency may be transmitted to the operator thus allowing the operator to distinguish between short-, medium-, and long term changes. Short term changes are defined as changes occurring over a relative short time period, e.g. hours, for example caused by ice accretion on the wind turbine blades.”)
Regarding Claim 3 the combination of   Wolfel and Pedersen teaches the limitations of claim 2
Wolfel teaches
wherein the analysis module(Para [0028], line 4-7, “ The length of the respective time windows for each individual control parameter may be selected or determined according to one or more predetermined criteria, such as the rotational speed”)when it identifies vibration( Para[0021], line 1-10, “The vibrations are measured as accelerations in a fixed frame of reference which is defined by the nacelle or the upper end of the wind turbine tower. Alternatively, the vibrations may be measured in a rotary frame of reference defined by the rotor hub or the wind turbine blade and then transformed to the fixed frame of reference for later analysis in the control system. The vibrations are measured along a longitudinal/axial or transverse/lateral axis of the nacelle, preferably along both axes (i.e. at least one axis)”) 
Regarding Claim 5 the combination of   Wolfel and Pedersen teaches the limitations of claim 2
Pedersen further teaches 
wherein the processing system comprises suitable for determining and recording (Para [0028], 7-11, “ The measurements, e.g. set of measured data, are stored either locally in a memory unit of the internal or distributed controller or remotely in a memory unit of the remote computer or monitoring unit. “) a regular period of rotation of the rotor that corresponds to a stable plurality of operating periods of the wind turbine (Para[0028], line 1-7, “The vibrations, the rotational positions, the rotational speed or other relevant control parameters are measured within a number of predetermined time windows ( i.e. stable plurality of operating periods) e.g. one, two, three, or more. The length of the determined according to one or more predetermined criteria, such as the rotational speed (i.e. rotor rotation).”  
Pedersen does not explicitly teach 
wherein the processing system comprises a periodicity module suitable recording a regular period of rotation of the rotor that corresponds to a stable plurality of operating periods of the wind turbine.  
However Pedersen teaches –“a control system configured to control the operation of the wind turbine, the control system is connected to at least one vibration sensor, e.g. an accelerometer, configured to measure vibrations of said rotor in at least one direction, wherein the control system is further configured to monitor the vibrations of the rotor within at least one time window(Page 11, claim 28 , line 6-11)”.Thus control system is taking active part in determining all parameters including time window. Therefore it would be obvious for an ordinary skill of art to include the teaching of periodicity module to be internal part of control system able to determine and record the time as taught by Pedersen.
Regarding Claim 12 the combination of   Wolfel and Pedersen teaches the limitations of claim 10 
Pedersen further teaches 
wherein the analysis modul(Para [0029], line 1-5, “The control system transfers the measurements, e.g. at least the vibration data, into the frequency domain using a Fast Fourier Transform (FFT) algorithm, a Finite Impulse Response (FIR) filter algorithm, or another suitable , and the calculation modul(Para[0090], line 1-4, “The above-mentioned correction method is implemented as an algorithm into the processor of the control system or programmed into the control logic of the control system”)designed to be executed by at least one computer terminal (Para[0020], line 8-12, “The control system may be a remote computer or monitoring unit, an internal or distributed controller (such as programmable logic controllers or arrays), or another suitable control system used to control or monitor the operation of the wind turbine. The correction method may be implemented as an automated process in the control system or a manual process carried out by the operator or worker.”)  
Regarding Claim 13 Wolfel teaches 
routinely and continuously (Page 2, line 15, ““In order to detect damage early and issue warnings, the current state of the rotor blade must be continuously monitored, for example, known monitoring systems (monitoring systems). This makes it possible to take timely (i.e. routinely)countermeasures such as repairs before major damage occurs”)  measuring acceleration data along three axes (Page 3, line 37-40, “Preferably, a multiaxial measuring vibration sensor is used as sensor, are detected with the accelerations in the rotor blade, for example, a biaxial or triaxial measuring sensor. In this case, at least one such sensor can be arranged in each rotor blade”) corresponding to the vibration phenomena occurring on the nacelle (Para [0092], line 1-11, “Vibrations are measured by at least one vibration sensor arranged in or on the wind turbine, e.g. the rotor hub, the wind turbine blade, the nacelle, or the upper end of the wind turbine tower. The vibration sensor may be a two- dimensional accelerometer configured to directions of the nacelle.) ; and
Wolfel is silent with regards to 
processing the acceleration data so as to determine the rotor imbalance through a vibration analysis based solely on the acceleration data measured for at least two axes
Pedersen teaches 
 processing the acceleration data (Fig 3, In “Measure vibrations and rotational position” the processing system works on the acceleration data. Because according to Para[0021], line 1-3, “ The vibrations are measured as accelerations in a fixed frame of reference which is defined by the nacelle”)  for determining the rotor imbalance through a vibration analysis  (Fig 3 , “Determine imbalance amplitude and imbalance phase “ after measuring vibration and analysis) based solely on the acceleration data measured for at least two axes(Para[0092], line 1-11, “Vibrations are measured by at least one vibration sensor arranged in or on the wind turbine, e.g. the rotor hub, the wind turbine blade, the nacelle, or the upper end of the wind turbine tower. The vibration sensor may be a two- dimensional accelerometer configured to measure accelerations (i.e. acceleration data) in either axial or lateral directions of the nacelle. The accelerometer may instead be configured to measure the accelerations in both the axial direction and the lateral direction (i.e. at least two axis)”) without altering the normal operation of the wind turbine.  

 Pedersen does not explicitly teaches 
without altering the normal operation of the wind turbine. 
However Pederson teaches –“The correction method periodically monitors the vibrations, e.g. the imbalance factor, in the axial and/or lateral direction to detect when a correction process is needed. This may be done automatically (i.e. no need to stop and check. The imbalance detection and further correction can be done without altering the normal operations) by the control system at regular intervals, or initiated by the remote operator. If no correction is needed (vibrations within a pre-set threshold range), the control system then returns to a sleep mode or continues with other tasks. If a correction is needed, then the control system carries out the correction process. This allows for the correction method to compensate for the changing rotor imbalance occurring over the lifetime” (Para [0065]). Thus the method prescribed in prior art can be run automatically to collect vibration data and measure imbalance and correct imbalance  with stopping any process and when correction is not required the control system remain in sleep mode indicate a smooth transition between imbalance detection system and not detection . Therefore it would have been obvious to one of 
Regarding Claim 14 the combination of   Wolfel and Pedersen teaches the limitations of claim 13
Wolfel further teaches 
an operation for continuously (Page 2, line 16, “In order to detect damage early and issue warnings, the current state of the rotor blade must be continuously monitored, for example, known monitoring systems (monitoring systems).”)
  ) analyzing the acceleration data (Page 2, line 33, “In these methods, a spectrally-based evaluation of the measured vibrations or accelerations takes place”) 
Pedersen further teaches 
determine a stable operating period (Para[0028], line 1-7, “The vibrations, the rotational positions, the rotational speed or other relevant control parameters are measured within a number of predetermined time windows ( i.e. stable plurality of operating periods) e.g. one, two, three, or more. The length of the respective time windows for each individual control parameter may be selected or determined according to one or more predetermined criteria, such as the rotational speed (i.e. rotor rotation).”
 an operation for determining a plurality of stable operating periods (Para [0099], line 4-14, “One or more predetermined time windows (i.e. a 
, with the rotor imbalance being determined during said stable plurality of operating period(Para[0022], line 5-8, “ A pre-selected frequency, such as the IP frequency defined by the rotational speed of the rotor, is used to determine an amplitude of the rotor imbalance, i.e. an imbalance amplitude”).  
Regarding Claim 15 the combination of   Wolfel and Pedersen teaches the limitations of claim 14
Pedersen further teaches 
 wherein an operating period  is determined (Para [0028], line 4-7, “ The length of the respective time windows for each individual control parameter may be selected or determined according to one or more predetermined criteria, such as the rotational speed”) when vibrations  due to the passing of a blade in front of the tower according to at least one axis are identified ( Para[0021], line 1-10, “The vibrations are measured as accelerations in a fixed frame of reference which is defined by the nacelle or the upper end of the wind turbine tower. Alternatively, the vibrations may be measured in a rotary frame of reference defined by the rotor hub or the wind turbine blade and then transformed to the fixed frame of reference for later analysis in the control system. The vibrations are measured along a longitudinal/axial or  
 Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over   Wolfel in view of  Pedersen  and further in view of  Jaffrey et al ( US 20090266160 A1) (hereinafter Jeffrey)
Regarding claim 6 the combination of Wolfel and Pedersen teaches the limitations of claim 5
Pedersen teaches 
wherein the periodicity module scans the vibrations identified during an operating period
the periodicity module preselects the operating period (Para[0028], line 1-7, “The vibrations, the rotational positions, the rotational speed or other relevant control parameters are measured within a number of predetermined time windows ( i.e. stable plurality of operating periods) e.g. one, two, three, or more. The length of the respective time windows for each individual control parameter may be selected or determined according to one or more predetermined criteria, such as the rotational speed (i.e. rotor rotation).” 
The combination is silent with regards to 
wherein the periodicity module scans the vibrations identified during an operating period so as to detect at least one vibration with a frequency close to a reference frequency of the wind turbine; and wherein, when the periodicity module detects at least one vibration, the periodicity module preselects the operating period. (Non-teaching part in bold).
Jeffrey teaches 
wherein the periodicity module scans the vibrations identified during an operating period so as to detect at least one vibration with a frequency close to a reference frequency of the wind turbine; and wherein, when the periodicity module  detects at least one vibration(Para[0091], line 1-10, “The reference rotation speed is the ideal or preferred operating speed which is 60 to 90% of the natural frequency of the tower 102 of the wind turbine 100, typically 85% of the natural frequency (i.e. natural frequency is used as theoretical frequency and reference frequency . Examiner interpreted both to be same) of the tower 102. As will be appreciated by persons skilled in the art, the natural frequency varies between wind turbines.” According to Para [0091], line 20-24, “The reference rotation speed is usually at a low shaft speed (rotation) and is commonly in the range of 10 to 30 rotations per minute (RPM) for many turbines; however the exact reference rotation speed varies and depends primarily on the type of wind turbine (This matches with the definition of reference and theoretical frequency given at page 14 and line 11-13 of instant application.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the periodicity module scans the vibrations identified during an operating period so as to detect at least one vibration with a frequency close to a reference frequency of the wind turbine; and wherein, when the periodicity module  detects at least one vibrationpreselects the operating period  as taught by Jaffrey in view of  Wolfel and Pedersen for the purpose of comparing vibration to a specific standard .Therefore, this technique of determining reference frequency matched vibration will allow to detect normal operating condition.
Regarding Claim 8 the combination of   Wolfel and Pedersen teaches the limitations of claim 2
Pedersen further teaches 
wherein the processing system comprises a frequency processing module(Para[0021], line 1-3, “The vibrations are measured as accelerations in a fixed frame of reference which is defined by the nacelle”) due to an imbalance of the rotor over a stable plurality of operating periods (Para[0029], line 1-8, “The control system transfers the measurements, e.g. at least the vibration data, into the frequency domain using a Fast Fourier Transform (FFT) algorithm, a Finite Impulse Response (FIR) filter algorithm, or another suitable algorithm. The control system analyses the frequency transformed data (i.e. frequency processing module) and determines the imbalance amplitude and the imbalance phase of the measured rotor imbalance for each respective time window (i.e. stable operating period)”. According to Para [0099], line 4-7, “One or more predetermined time windows (i.e. a stable plurality of operating periods ) are used to determine the frequency (i.e. a stable frequency) at which these changes occur “) of the wind turbine, according to at least two axes (Para[0021], line 3-9, “Alternatively, the vibrations may be measured in a rotary frame of reference defined by the rotor hub or the wind turbine blade and then transformed to the fixed frame of along both axes.”)
The combination is silent with regards to 
wherein the processing system comprises a frequency processing module
Jeffrey teaches 
wherein the frequency processing module (Para[0072], line 5-6, “Fast Fourier Transformation analyzer 272”) quantifies vibrations (Para[0088], line 6-8, “The FFT analyzer 272 assists in allowing the vibrations of the rotor 110 to be quantified”)  with a frequency close to a reference frequency of the wind turbine (Para[0091], line 1-10, “ natural frequency is interpreted as “reference frequency”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the frequency processing modul as taught by Jaffrey in view of  Wolfel and Pedersen for the purpose of quantifying vibration for further analysis .Therefore, this technique of quantifying vibration by reference frequency facilitate to perform further calculations.
Regarding claim 9 the combination of Wolfel, Pedersen, and Jeffrey teaches the limitations of claim 8
Jeffrey further teaches 
wherein the frequency processing module (Para[0072], line 5-6, “Fast Fourier Transformation analyzer 272”) quantifies vibrations (Para[0088], line 6-8, “The FFT analyzer 272 assists in allowing the vibrations of the rotor 110 to be quantified”)  with a frequency close to a reference frequency of the wind turbine (Para[0091], line 1-10, “ natural frequency is interpreted as “reference frequency”).  
Regarding Claim 10 the combination of   Wolfel, Pedersen, and Jeffrey teaches the limitations of claim 8
Pedersen further teaches  
wherein the processing system comprises a calculation modul(Fig 3 represents measuring vibrations and using vibration data to calculate the imbalance factor (i.e. function of vibration) .According to Para [0134], line 1-4. Control system 9 is the processing system and also doing necessary calculation as a calculation module) according to at least two axes (Para [0021], line 3-9, “Alternatively, the vibrations may be measured in a rotary frame of reference defined by the rotor hub or the wind turbine blade and then transformed to the fixed frame of reference for later analysis in the control system. The vibrations are measured along a longitudinal/axial or transverse/lateral axis of the nacelle, preferably along both axes.”)
over a stable plurality of operating periods (Para[0029], line 1-8, “The control system transfers the measurements, e.g. at least the vibration data, into the frequency domain using a Fast Fourier Transform (FFT) algorithm, a Finite Impulse Response (FIR) filter algorithm, or another suitable algorithm. The control system analyses the frequency transformed data (i.e. frequency processing module) and determines the imbalance amplitude and the imbalance phase of the measured rotor imbalance for each respective time window (i.e. stable operating period)”..
Jeffrey teaches
vibrations  according to at least two axes which have been quantified (Para[0088], line 6-8, “The FFT analyzer 272 assists in allowing the vibrations of the rotor 110 to be quantified”)  with a frequency close to a reference frequency of the wind turbine (Para[0091], line 1-10, “ natural frequency is interpreted as “reference frequency”).  
Regarding Claim 11 the combination of   Wolfel and Pedersen teaches the limitations of claim 10
Pedersen further teaches  
wherein the calculation module(Para[0134], line 1-4, “If the rotor is aerodynamically imbalanced, the control system 9 (i.e. calculation module) determines a first imbalance factor and a first imbalance phase in the axial direction based on the measured data”) and a mass imbalance of the rotor (Para[0137], line 1-4, “ If the rotor is mass imbalanced, the control system 9 determines a third imbalance factor and a third imbalance phase in the lateral direction based on this third measurement”) which together form the rotor imbalance (Para[0014], line 1-3, “In the description below, and unless otherwise specified, the general term “rotor imbalance” refers to any aerodynamic imbalance and any mass imbalance (i.e. together form rotor imbalance”), according to at least two axes(Para[0021], line 3-9, “Alternatively, the vibrations may be measured in a rotary frame of reference defined by the rotor hub or the wind turbine blade and then transformed to the fixed frame of reference for later analysis in the control system. The vibrations are measured along a longitudinal/axial or transverse/lateral axis of the nacelle, preferably along both axes.”)
Jeffrey teaches
vibration(Para[0088], line 6-8, “The FFT analyzer 272 assists in allowing the vibrations of the rotor 110 to be quantified”)  with a frequency close to a reference frequency of the wind turbine (Para[0091], line 1-10, “ natural frequency is interpreted as “reference frequency”).  

Allowable Subject Matter
Claim 4 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Regarding claim 4 the closest prior art of record Wolfel , Pedersen, Stegemann et al. (US 20100133828 A1) (hereinafter Stegemann) and Christinsen et al. (US 20090162186 A1) (herein after Christinsen ) teaches following:
The combination of Wolfel  and  Pedersen teaches limitation of claim 3
Stegemann further teaches 
a step for projecting the gathered acceleration data into a three- dimensional coordinate system  of the rotor (Para[0032], line 8-10, “Each linear acceleration signal 306 represents a linear acceleration value of rotor shaft 134 as vectored into each of the three spatial dimensions”;)
Christinsen teaches 
“Calculating a frequency spectrum of the set of vibration measurement values;”(Abstract , line 4)
However the prior art alone or in combination fails to anticipate or render obvious the wherein the analysis module  identifies the vibrations after a refining operation to refine the measured acceleration data, with the refining operation comprising: a step for forming a frequency spectrum of the acceleration data projected into the three-dimensional coordinate system of the rotor; a step for oversampling the frequency spectrum; and a step for selecting peaks corresponding to vibrations in combination with the rest of the claim limitations as claimed and defined by applicant.

	
Regarding claim 7 the closest prior art of record Wolfel  and  Pedersen teaches following 
The combination of Wolfel  and  Pedersen teaches limitation of claim 5
Pedersen  further teaches
the periodicity module records a regular period of rotation of the rotor (Para [0028], 7-11, “ The measurements, e.g. set of measured data, are stored either locally in a memory unit of the internal or distributed controller or remotely in a memory unit of the remote computer or monitoring unit. “) . 
However the prior art alone or in combination fails to anticipate or render obvious the when the periodicity module selects a threshold numberin combination with the rest of the claim limitations as claimed and defined by applicant.
	 	
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Lösl et al.( US 20140046881 A1) – Discusses monitoring wind power plant using vibration sensors and detecting quantization errors using SOM(Abstract)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


AEYSHA. SULTANA
Examiner
Art Unit 2862



/Catherine T. Rastovski/Primary Examiner, Art Unit 2862